department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc intl br02 kyh cor-140387-01 dear this letter responds to your letter received by our office on date requesting a ruling for the reinstatement of your foreign_earned_income_exclusion for tax_year your request does not include the necessary information or user_fee required to issue a ruling however after a review of your letter we are providing the following general information sec_911 of the code allows qualified citizens or residents of the united_states living abroad to elect to exclude from gross_income the foreign_earned_income and housing cost amounts of such individuals sec_911 provides that a taxpayer who has made the sec_911 election may not deduct or credit foreign taxes paid_or_accrued with respect to the excluded amounts sec_911 provides that the election applies to the taxable_year for which made and to all subsequent taxable years unless the taxpayer revokes them sec_911 of the code permits such a revocation but provides that without the consent of the secretary the taxpayer may not make another election before the sixth taxable_year after the taxable_year for which the revocation was effective sec_1_911-7 sets forth a procedure for revoking a sec_911 election an election may be revoked by filing a statement with the income_tax return or amended income_tax return for the taxable_year for which the revocation is to take effect the revocation is effective for that year and all subsequent years although the regulations under sec_911 of the code prescribe a method by which a taxpayer may revoke an election to exclude foreign_earned_income they do not purport to provide the exclusive method for revoking such an election for example an election may also be revoked by claiming a foreign_tax_credit for foreign taxes paid on foreign_earned_income see rev_rul 1990_2_cb_183 date from your submission it appears that you made a valid sec_911 revocation by claiming a foreign_tax_credit for foreign taxes paid on your canadian earned_income for tax_year however you are permitted to file for a claim of refund to amend your erroneous claim of foreign tax_credits and reinstate your sec_911 election for year provided that the statute_of_limitations for filing the claim has not expired for tax_year generally you must file your claim for a refund within years after the date you filed your original return or within years after the date you paid the tax whichever is later see sec_6402 and sec_6511 and the treasury regulations thereunder you may use form 1040x amended u s individual_income_tax_return to correct the return that you have already filed for tax_year see sec_301_6402-3 and irs publication if after considering the above general information you still desire a ruling you must comply with the administrative procedures set forth in revproc_2001_1 i r b date generally your ruling_request must include the following a complete statement of facts and other information a statement of supporting authorities a statement about whether the issue is under audit a statement identifying information to be deleted from a copy of the letter_ruling for public inspection penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2001_1 for the fee schedule if you have any questions please call kate y hwa at sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international
